HALL, District Judge.
As it appears that Gardiner, the defendant in the original suit, never appeared therein, and was never even served with process, I am of the opinion that a bill of revivor is not proper, and that the application for the order sought by the attorney for the United States must be denied. The following authorities are, I think, decisive of the case, and they will sufficiently indicate the course proper to be pursued: 3 Daniell, Ch. Prac. 1673, 1698, 1707, 1708; 2 Barb. Ch. Prac. 36, 37; Crowfoot v. Mander, 9 Sim. 396; Stewart v. Nicholls, Tam. 307; Hardy v. Hull, 14 Sim. 21; Foster v. Foster, 16 Sim. 637.
The motion is denied, but without prejudice to any future application for leave to file a supplemental bill, or a bill in the nature of a supplemental bill, or to any motion which the United States or the defendant may think proper to make.